 

Exhibit 10.7

 

Second AMENDMENT TO LOAN AGREEMENT AND OMNIBUS AMENDMENT TO OTHER LOAN DOCUMENTS

 

THIS SECOND AMENDMENT TO LOAN AGREEMENT AND OMNIBUS AMENDMENT TO OTHER LOAN
DOCUMENTS (this “Agreement”) is made as of this 6th day of July, 2018, by and
among JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered
under the laws of the United States of America (“Initial Lender”), having an
address at 383 Madison Avenue, New York, New York 10179 and PARLEX 4 FINANCE,
LLC, a Delaware limited liability company, having an address at c/o Blackstone
Mortgage Trust, Inc., 345 Park Avenue, New York, New York 10154 (“Note A-2
Lender”; Note A-2 Lender, together with Initial Lender and each of their
respective successors and/or assigns, each a “Co‑Lender” and, collectively,
“Lender”), THE ENTITIES SET FORTH ON SCHEDULE I ATTACHED HERETO, each having its
principal place of business at c/o CorePoint Lodging Inc., MacArthur Ridge II,
909 Hidden Ridge Boulevard, Irving, Texas 75038 (together with their respective
successors and assigns, each, an “Individual Borrower” and, collectively,
“Borrower”) and COREPOINT TRS L.L.C., having its principal place of business at
c/o CorePoint Lodging Inc., MacArthur Ridge II, 909 Hidden Ridge Boulevard,
Irving, Texas 75038 (together with its respective successors and assigns,
“Operating Lessee”).

W I T N E S S E T H:

WHEREAS, Borrower, Operating Lessee and Initial Lender entered into that certain
Loan Agreement, dated as of May 30, 2018, as amended by that certain First
Amendment to Loan Agreement and Omnibus Amendment to Other Loan Documents, dated
as of June 12, 2018, by and among Borrower, Operating Lessee and Lender (as
amended, the “Original Loan Agreement”) (the Original Loan Agreement, as amended
by this Agreement and as the same may further amended, restated, replaced,
supplemented or otherwise modified from time to time, collectively, the “Loan
Agreement”) pursuant to which Initial Lender made a loan to Borrower and
Operating Lessee in the original principal amount of $1,035,000,000.00 (the
“Loan”);

WHEREAS, Initial Lender assigned its right, title and interest in the Note A-2
(as defined in the Loan Agreement) to Note A-2 Lender prior to the date hereof;
and

WHEREAS, Borrower, Operating Lessee and Lender desire to amend certain
provisions of the Loan Agreement and the other Loan Documents and Borrower,
Operating Lessee and Lender have agreed in the manner hereinafter set forth to
modify the terms of the Loan Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the mutual promises and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, Borrower, Operating Lessee and
Lender hereby agree as follows:

1.Section 1.1 of the Original Loan Agreement is hereby amended to delete the
definition of “Component” in its entirety and to replace it with the following:



--------------------------------------------------------------------------------

 

““Component” shall mean, individually, any one of Component A, Component B,
Component C, Component D, Component E and Component HRR, and “Components” shall
mean, collectively, Component A, Component B, Component C, Component D,
Component E and Component HRR.”

 

2.Section 1.1 of the Original Loan Agreement is hereby amended to delete the
definition of “Component F” in its entirety and to replace it with the
following:

 

““Component HRR” shall mean the component of the Loan designated as “HRR” in
Section 2.1.5 hereof.”

 

3.Section 1.1 of the Original Loan Agreement is hereby amended to delete the
definition of “LIBOR Rate Spread” in its entirety and to replace it with the
following:

““LIBOR Rate Spread” shall mean, with respect to each Component the following
amounts, as the same may be reallocated pursuant to, and in accordance with the
restrictions and limitations contained in Section 9.1.2 and which shall be
increased for each Component by 15 basis points (0.15%) from and after the
Interest Period applicable to the Payment Date in July, 2023 in accordance with
Section 2.8(d), without duplication of any increase with respect to the Prime
Rate Spread or the Alternate Rate Spread in accordance with Section 2.8(d), as
applicable, and an additional 10 basis points (0.10%) from and after the
Interest Period applicable to the Payment Date in July, 2024 in accordance with
Section 2.8(e), without duplication of any increase with respect to the Prime
Rate Spread or the Alternate Rate Spread in accordance with Section 2.8(e), as
applicable:

(a)Component A:2.293208203%

(b)Component B:2.593208203%

(c)Component C:2.893208203%

(d)Component D:3.393208203%

(e)Component E:3.008400000%

(f)Component HRR:3.945268687%”

 

4.Section 2.1.5 of the Original Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“Components of the Loan.  For the purpose of computing interest payable from
time to time on the principal amount of the Loan and certain other computations
set forth herein, the principal balance of the Loan shall be divided into
Components A, B, C, D, E and HRR.  The principal amount of the Components shall
be as follows:



2

--------------------------------------------------------------------------------

COMPONENT

PRINCIPAL AMOUNT

A

$486,000,000

B

$127,000,000

C

$86,000,000

D

$130,000,000

E

$107,000,000

HRR

$99,000,000

 

5.Section 2.3.1 of the Original Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“2.3.1Monthly Debt Service Payments.  Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including June 14, 2018,
which interest shall be calculated in accordance with the provisions of Section
2.2 hereof and (b) on each Payment Date commencing on the Payment Date occurring
in July, 2018 and on each Payment Date thereafter up to and including the
Maturity Date, Borrower shall make a payment to Lender equal to the Monthly Debt
Service Payment Amount, which payments shall be applied first to interest due
for the related Interest Period and then to any other amounts due and unpaid
pursuant to this Agreement and the other Loan Documents.  The Monthly Debt
Service Payment Amount paid pursuant to this Section 2.3.1 shall be
applied:  (i) first, to the payment of interest due and payable on Component A;
(ii) second, to the payment of interest due and payable on Component B;
(iii) third, to the payment of interest due and payable on Component C;
(iv) fourth, to the payment of interest due and payable on Component D;
(v) fifth, to the payment of interest due and payable on Component E; and
(vi) sixth, to the payment of interest due and payable on Component HRR.”

6.Section 2.4.4 of the Original Loan Agreement is hereby deleted in its entirety
and replaced with the following:

“2.4.4

Application of Prepayments to Components.  Except for any prepayment made prior
to a rated Securitization of the Loan and any prepayment of any portion of the
Free Prepayment Amount made after a rated Securitization of the Loan, any
mandatory prepayment of the principal of the Loan made pursuant to Section 2.4.2
hereof and any other voluntary prepayments of principal of the Loan made
pursuant to Section 2.4.1 or otherwise when no Event of Default exists shall be
applied by Lender between the Components as follows:  (a) first, to the
reduction of the outstanding principal balance of Component A, until reduced to
zero, (b) second, to the reduction of the outstanding principal balance of
Component B until reduced to zero, (c) third, to the reduction of the
outstanding principal balance of Component C until reduced to zero, (iv) fourth,
to the reduction of the outstanding principal balance of Component D until
reduced to zero, (v) fifth, to the reduction of the outstanding principal
balance of Component E until reduced to zero, and (vi) sixth, to the reduction
of the outstanding principal balance of Component HRR until reduced to
zero.  Any prepayment made prior to a rated Securitization of the Loan and any
prepayment of any portion of the Free Prepayment Amount made after a rated
Securitization of the Loan shall be applied to each Component of the Loan on

3

--------------------------------------------------------------------------------

a pro rata pari passu basis.  Notwithstanding the foregoing to the contrary,
during the continuance of any Event of Default, any payment of principal from
whatever source may be applied by Lender among the Components in Lender’s sole
discretion.”

7.From and after the date hereof, (i) all references in the Loan Agreement to
“this Agreement”, “hereunder”, “hereof” or words of like import referring to the
Loan Agreement shall mean the Loan Agreement as amended by this Agreement,
(ii) all references in the other Loan Documents to the “Loan Agreement” shall
mean the Loan Agreement, as amended by this Agreement, (iii) all references in
the Loan Documents to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to such Loan Document shall mean the corresponding Loan
Document as amended by this Agreement, (iv) all references in the Loan Documents
to the “Loan Documents” shall mean the Loan Documents as amended by this
Agreement, collectively (and any reference to any particular Loan Document shall
mean the corresponding Loan Document as amended by this Agreement) and (v) all
terms in the Loan Documents which, by the terms thereof, have the meanings set
forth in the “Loan Agreement” shall have the respective meanings set forth in
the Loan Agreement as amended by this Agreement.

8.Except as otherwise expressly modified hereby, all terms, covenants and
provisions of each Loan Documents are ratified and confirmed and shall remain in
full force and effect as first written.

9.Any and all guaranties and indemnities for the benefit of Lender (including,
without limitation, (a) that certain Guaranty Agreement, dated as of May 30,
2018, from Guarantor, to Lender, and (b) that certain Environmental Indemnity
Agreement, dated as of May 30, 2018, from Borrower and Operating Lessee to
Lender) shall not be released, diminished, impaired, reduced or adversely
affected by this Agreement, and all obligations thereunder shall remain in full
force and effect in accordance with their respective terms.

10.The execution, delivery and effectiveness of this Agreement shall not, except
to the extent expressly provided herein, operate as a waiver of any right, power
or remedy of Lender under the Loan Agreement or any of the other Loan Documents,
nor constitute a waiver of any provision of the Loan Agreement or any of the
other Loan Documents by any of the parties hereto.

11.Should any provision of this Agreement require judicial interpretation, it is
agreed that a court interpreting or construing the same shall not apply a
presumption that the terms hereof shall be more strictly construed against any
party by reason of the rule of construction that a document is to be construed
more strictly against the party who itself or through its agent prepared or
drafted the same, it being agreed that all parties to this Agreement
participated in the preparation hereof.

12.This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.

13.Borrower, Operating Lessee and Lender hereby ratify and confirm the Loan
Agreement and all other Loan Documents, in each case, as modified
hereby.  Except as modified and amended by this Agreement, the Loan, the Loan
Agreement and the other Loan Documents

4

--------------------------------------------------------------------------------

and the respective obligations of Lender, Borrower and Operating Lessee
thereunder shall be and remain unmodified and in full force and effect.

14.No further modification, amendment, extension, discharge, termination or
waiver hereof shall be effective unless the same shall be in a writing signed by
the party against whom enforcement is sought, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given.

15.This Agreement shall be construed and enforced in accordance with the laws of
the State of New York.  If any provision hereof is not enforceable, the
remaining provisions of this Agreement shall be enforced in accordance with
their terms.

16.This Agreement may be executed in any number of counterparts, all of which
taken together shall constitute one and the same instrument.

17.This Agreement constitutes the entire agreement between Borrower, Operating
Lessee and Lender with respect to subject matter hereof and supersedes all other
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

18.The recitals hereto are hereby incorporated into this Agreement as if fully
set forth herein.  All capitalized terms used herein and not otherwise defined
herein shall have the respective meanings set forth in the Loan Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

BORROWER:

 

CPLG TX PROPERTIES L.L.C.,

CPLG PROPERTIES L.L.C.,

CPLG FL PROPERTIES L.L.C.,

CPLG BLOOMINGTON L.L.C.,

CPLG SANTA ANA L.L.C.,

CPLG PRIME MEZZ L.L.C.,

CPLG PORTFOLIO EAST L.L.C.,

CPLG WELLESLEY PROPERTIES L.L.C.,

CPLG MD BUSINESS L.L.C.,

CPLG ST. ALBANS L.L.C.,

CPLG WEST PALM BEACH L.L.C.,

CPLG ACQUISITION PROPERTIES L.L.C.,

CPLG CHICAGO L.L.C.,

CPLG CHARLESTON L.L.C.,

CPLG VIRGINIA BEACH L.L.C.,

CPLG RANCHO CORDOVA L.L.C.,

CPLG FT. MYERS L.L.C.,

CPLG THOUSAND OAKS L.L.C,

CPLG CHARLOTTE L.L.C.,

CPLG FORT LAUDERDALE L.L.C.,

CPLG GARDEN CITY L.L.C.,

CPLG SOUTH BURLINGTON L.L.C.,

CPLG ISLIP L.L.C.,

each a Delaware limited liability company

 

 

By: /s/ David Bradtke

Name: David Bradtke
Title: Senior Vice President, Tax

 

OPERATING LESSEE:

 

COREPOINT TRS L.L.C.,

each a Delaware limited liability company

 

 

By: /s/ David Bradtke

Name: David Bradtke
Title: Senior Vice President, Tax

 

[Signature Page to First Amend. to Loan Agreement]

 

--------------------------------------------------------------------------------

 

ACKNOWLEDGED AND AGREED:

GUARANTOR:

CorePoint Operating Partnership L.P., a Delaware limited partnership

 

By: CorePoint OP GP L.L.C., its general partner

 

 

 

By: /s/ David Bradtke

Name: David Bradtke

Title: Senior Vice President, Tax


 

--------------------------------------------------------------------------------

 

LENDER:

 

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION

 

By: /s/ Simon B. Bruce

Name: Simon B. Bruce

Title: Vice President

 

PARLEX 4 FINANCE, LLC

 

By: /s/ Tim Johnson

Name: Tim Johnson

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

SCHEDULE I

BORROWER

 

1.

CPLG TX PROPERTIES L.L.C.

 

2.

CPLG PROPERTIES L.L.C.

 

3.

CPLG FL PROPERTIES L.L.C.

 

4.

CPLG FT. MYERS L.L.C.

 

5.

CPLG THOUSAND OAKS L.L.C.

 

6.

CPLG CHARLOTTE L.L.C.

 

7.

CPLG FORT LAUDERDALE L.L.C.

 

8.

CPLG GARDEN CITY L.L.C.

 

9.

CPLG SOUTH BURLINGTON L.L.C.

 

10.

CPLG ISLIP L.L.C.

 

11.

CPLG ST. ALBANS L.L.C.

 

12.

CPLG WEST PALM BEACH L.L.C.

 

13.

CPLG ACQUISITION PROPERTIES L.L.C.

 

14.

CPLG CHICAGO L.L.C.

 

15.

CPLG CHARLESTON L.L.C.

 

16.

CPLG VIRGINIA BEACH L.L.C.

 

17.

CPLG RANCHO CORDOVA L.L.C.

 

18.

CPLG WELLESLEY PROPERTIES L.L.C.

 

19.

CPLG MD BUSINESS L.L.C.

 

20.

CPLG BLOOMINGTON L.L.C.

 

21.

CPLG SANTA ANA L.L.C.

 

22.

CPLG PRIME MEZZ L.L.C.

 

23.

CPLG PORTFOLIO EAST L.L.C.

 